Title: George Hay to Thomas Jefferson, 20 July 1810
From: Hay, George
To: Jefferson, Thomas


            
              Sir,
               
                     Richmond. 
                     July 20th 1810—
            
            
		  
		  A copy of Livingston’s declaration, accompanies this letter. You will recollect, that you requested, that a copy might be transmitted to you.
            I presume that the whole trespass is to be denied, except the a motion of the defendant; for which there is to be a plea in justification. 
		   The plank, timbers, nails, bolts cordage &c could not have been taken away by the marshall or any acting under him. I take it for granted, that if articles of this description were lost by the plaintiff, that loss resulted from his own negligence. Being left by him on the batture, they were either Swept away by the flood, or appropriated, as derelict, by those who wanted them. The asportation of the Sand &c is I suppose truly Stated, except that the acts 
                  act was done, as before, by the people of N.O.
            It is proper that Mr W. and myself Should See your statement, before we prepare the pleas. There is now a rule to plead entered against you: this rule will expire about the 15th of Aug.—Mr W. leaves this city about the 28th inst. for Buckingham. I hope it will be practicable for you to send your statement by the mail before that day.—
            Mr W. with whom I conversed on the Subject of this Suit, and to whom I mentioned Mr Tazewells suggestion, seemed inclined to approve it, if the difficulty of making affidavits to the plea could be Surmounted. He remarked that no inconvenience would result from Livingston taking issue on the plea, because according to a late exposition of our Statute concerning pleading, a deft may plead and demur to the Same declaration: two things not more incongruous than a plea to the jurisdiction and a plea to the merits. Whether this inference be correct or not, I will not
			 undertake to decide: nor do I think that even an inquiry is necessary, because I am convinced that when Mr T. & Mr W. understand the facts and law of the Case, they will abandon the idea of taking refuge in any technical proposition.
			 
            
              I am, with high respect, Yr mo. ob. Ser.
              Geo: Hay
            
          